Citation Nr: 1759763	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  11-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1965 to February 1969 and August 1972 to July 1983.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2017, the Board, inter alia, remanded the issue on appeal for further development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

The Veteran's diabetes requires insulin and restricted diet, but not regulation of activities.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In May 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In addition, in July 2017, the Board remanded the appeal to obtain outstanding VA treatment records which were subsequently associated with the claims file.  Accordingly, that there has been substantial compliance with the prior remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Principles and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's diabetes is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913. Pursuant to Diagnostic Code 7913, a 20 percent rating is warranted where the diabetes requires insulin and a restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Within the criteria for a 100 percent rating, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  This definition also applies to the "regulation of activities" criterion for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In addition, although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where, as here, the conjunction "and" is used and the criteria are successive, with the criteria for the lower ratings encompassed within those for higher ratings.  Id. at 366; Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).

In this case, the evidence reflects that the Veteran's diabetes requires insulin and a restricted diet.  The dispositive question is therefore whether it also requires regulation of activities.  For the following reasons, the Board finds that it does not.

The Veteran contends that he warrants a rating in excess of 20 percent because when he was first awarded a 20 percent rating for diabetes, he was not taking insulin but since that time he has been put on insulin.  He does not contend that he warrants a higher rating due to his diabetes requiring the regulation of activities.

In August 2010, a VA examiner indicated that the Veteran was on a low calorie, low salt, low fat diet.  The examiner also indicated that the Veteran takes oral hypoglycemic medication and insulin twice daily.  Although the Veteran reported that he has had to "restrict such activities as sports/yard work due to fear of hypoglycemia" and that he now uses a riding lawnmower and takes frequent rest breaks, the examiner diagnosed him as having insulin-dependent type 2 diabetes mellitus.

In September 2011, a VA examiner noted that the Veteran reported that he had to take medications including insulin for his diabetes but that his blood sugar was fairly well controlled.  He had been advised to work on his weight management.  The diagnosis was diabetes mellitus requiring insulin, well controlled.

In April 2016, a VA examiner noted, after examining the Veteran and reviewing the claims file, that the Veteran's diabetes was treated by restricted diet, oral hypoglycemia agents, and insulin injections more than once per day.  The examiner specifically noted that the Veteran's diabetes did not require regulation of activities as part of medical management.

The above reflects that there is no medical evidence of "avoidance of strenuous occupational and recreational activities."  Although in August 2010 the Veteran reported having to avoid certain physical activities "due to fear of hypoglycemia," the examiner only diagnosed "insulin-dependent type 2 diabetes mellitus" and the Veteran did not indicate that any physician had told him to regulate his activities due to his diabetes.  Moreover, the September 2011 examination did not suggest that the Veteran's diabetes had to be managed by regulation of activities and the April 2016 examiner specifically noted that it did not.

The Board acknowledges that the evidence shows that the Veteran's physical activities are in fact severely limited; however, the evidence shows that this is largely the result of severe cardiovascular disease.  In this regard, at the September 2011 VA examination, the Veteran reported a long history of coronary artery disease, including bypass grafting in 2001, and claimed that this prevented him from working long hours in the yard.  He specifically reported that he could work for about 30 to 35 minutes in the yard before needing to stop to rest.  In April 2014, a VA examiner estimated that the Veteran's service-connected coronary artery disease resulted in dyspnea, fatigue and angina at one to three METs, which is consistent with activities such as eating, dressing, taking a shower, slow walking for one to two blocks, and the Veteran was later awarded a 100 percent schedular evaluation for his service connected coronary artery disease based on these findings.

The Board acknowledges the Veteran's contentions that his diabetes has worsened since it was initially service connected and that he now must take insulin whereas before he did not.  In sum, however, the weight of the evidence is against a finding that the Veteran's diabetes requires regulation of activities.  As the higher ratings all require regulation of activities, the preponderance of the evidence is against a rating higher than 20 percent for the Veteran's diabetes.  The benefit of the doubt doctrine is thus not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling, is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


